Citation Nr: 1412865	
Decision Date: 03/26/14    Archive Date: 04/08/14

DOCKET NO.  10-17 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to a compensable initial rating for residuals of laceration of the left index finger.

2.  Entitlement to service connection for a bilateral foot disorder.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Megan Marzec, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1979 to February 1982.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  This case was previously before the Board in March 2013, at which time the issues currently before the Board were remanded for additional development.  The case has now been returned to the Board for further appellate action.

A Travel Board hearing was held in Chicago, Illinois, before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.

Additional evidence was received from the Veteran in December 2013, which was after the AOJ last issued a supplemental statement of the case (SSOC).  There is also no indication that the Veteran waived AOJ consideration of the evidence.  However, a review of the evidence show that it is duplicative of the evidence already considered by the AOJ in its SSOC.  There is no prejudice to the Veteran in moving forward.

The Board notes that the issues of entitlement to service connection for residuals of orchitis or a testicle disorder and entitlement to service connection for a skin disorder were also on appeal before the Board in March 2013.  The issues were remanded for further development.  However, VA compensation for these disabilities was ultimately allowed in May 2013 and June 2013 rating decisions.  As this constituted a full grant of the benefits sought, these issues are not in controversy and are no longer on appeal before the Board.  The Board also notes that the May 2013 rating decision granted service connection for a painful scar of the left index finger with an initial evaluation of 10 percent.  




FINDINGS OF FACT

1.  The Veteran's residuals of laceration of the left index finger are manifested by a scar that is superficial, non-linear, and, while painful, does not result in any functional impairment.   

2.  A chronic bilateral foot disorder was not shown in service or far many year thereafter; and, the preponderance of the evidence fails to establish that the Veteran's currently diagnosed onychomycosis, multiple porokeratosis, hyperkeratosis, and pes planus. had its onset in service or is otherwise etiologically related thereto.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for residuals of laceration of the left index finger have not been met or approximated.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. § 3.321, 4.118, Diagnostic Code 7805 (2013).

2.  The criteria for service connection for a foot disorder have not been met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.326(a) (2013).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letters dated in February 2007 and July 2007 of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  These letters accordingly addressed all notice elements and predated the initial adjudication by the AOJ/RO in January 2008.  Nothing more was required.  

The Veteran has also been afforded adequate assistance in response to his claim.  Service treatment records (STRs) and identified VA treatment records and private treatment records have been associated with the claims file.  The Veteran has not identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.  

The Veteran was afforded VA hand and finger examinations in November 2007 and April 2013 in order to ascertain the nature and severity of the Veteran's residuals of laceration of the left index finger.   To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examination reports are adequate, as a thorough review of the file was conducted, and the examinations provided findings relevant to the issue at hand.  The Veteran's assertions and lay history were also considered and discussed.  In addition, the examiner described the effects of the Veteran's disability on his ordinary activities of daily life, including any social and occupational impairment.  VA's duty to assist with respect to obtaining a VA opinion has been met.  See 38 C.F.R. § 3.159(c)(4).

In regards to the Veteran's claim for entitlement to service connection for a bilateral foot disorder, the Board acknowledges that no VA medical examination or medical opinion has been obtained in response to the claims of entitlement to service connection for a back disability.  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, the VA must provide a VA medical examination or obtain a medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the current disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  See also Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service).

As will be further discussed below, the Board has determined that the evidence does not establish an in-service event, injury or disease relating to the Veteran's current foot disorder to his period of active service.  The second and third elements of the McLendon test have not been met.  Indeed, as discussed herein, there is no competent medical evidence of a treatment for any sort of foot ailment in service, which is essential in triggering the duty to provide an examination.  The service and post-service VA and private medical records presently associated with the claims file provide sufficient evidence to decide the claim.  Therefore, the absence of a clinical examination addressing the foot disorder claim does not constitute a breach of the VA's duty to assist.  

Discussion of the Veteran's September 2011 personal hearing finally is necessary.  The individual presiding over a hearing must comply with the duties set forth in 38 C.F.R. § 3.103(c)(2).  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  They were met here.  Entitlement to a service connection for a bilateral foot disorder and entitlement to an increased initial evaluation for residuals of laceration of the left index finger were identified as issues at the hearing.  Information was elicited from the Veteran concerning the onset of his foot problem and his post-service treatment for the same, and the severity of his residuals of laceration of the left index finger.  Sources of evidence relevant in this regard were identified during this process.  Such triggered the Board's March 2013 Remand.  

Increased Rating Claim

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2013).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2013).

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2013); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).  

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2013).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Rating a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain and functional loss due to weakness, fatigability, incoordination, or pain on movement of a joint.  38 C.F.R. § 4.45 (2013); DeLuca v. Brown, 8 Vet App. 202 (1995).  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  According to this regulation, it is essential that the examination on which ratings are based adequately portrays the anatomical damage, and the functional loss, with respect to these elements.  In addition, the regulations state that the functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the Veteran undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40 (2013).

When rating the joints, inquiry will be directed as to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement.  38 C.F.R. § 4.45.

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2013).  

The Veteran's service-connected residuals of laceration of the left index finger have been evaluated as noncompensably disabling under Diagnostic Code 7805.  A separate 10 percent evaluation for a painful scar of the left index finger under Diagnostic Code 7804 was already been assigned.  He seeks a higher evaluation for the entire period on appeal.

Diagnostic Code 7805 applies to scars, other (including linear scars) and other effects of scars evaluated under Diagnostic Codes 7800, 7801, 7802 and 7804.  Diagnostic Code 7805 provides that any disabling effects not considered in a rating provided under Diagnostic Codes 7800 through 7804 should be evaluated under an appropriate diagnostic code.  

Diagnostic Code 7804 applies to scars that are unstable or painful.  A 10 percent evaluation is warranted for one or two scars that are unstable or painful.  A 20 percent evaluation is warranted for three or four scars that are unstable or painful.  A 30 percent evaluation is warranted for five or more scars that are unstable or painful.  

Note one to Diagnostic Code 7804 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note two provides that if one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  Note three provides that scars evaluated under Diagnostic Codes 7800, 7801, 7802 and 7805 may also receive an evaluation under this Diagnostic Code, when applicable.   

Consideration has been given to the application of additional or alternative Diagnostic Codes.  Diagnostic Code 7800 applies to burn scars of the head, face or neck; scars of the head, face, or neck due to other causes; or other disfigurement of the head, face, or neck.  As the Veteran does not have scars of the head, face or neck, this Diagnostic Code is not applicable in this case.

Diagnostic Code 7801 applies to burn scars or scars due to other causes, not of the head, face or neck, that are deep and nonlinear.  As the Veteran does not have scars that are deep and nonlinear, this Diagnostic Code is not applicable in this case.  

Diagnostic Code 7802 applies to burn scars or scars due to other causes, not of the head, face, or neck, that are superficial and nonlinear.  Under Diagnostic Code 7802, a 10 percent evaluation is warranted for scars with an area or areas of 144 square inches (929 square centimeters) or greater.  

Note one to Diagnostic Code 7802 provides that a superficial scar is one not associated with underlying soft tissue damage.  Note two to Diagnostic Code 7802 provides that if multiple qualifying scars are present, or if a single qualifying scar affects more than one extremity, or a single qualifying scar affects one or more extremities and either the anterior portion or posterior portion of the trunk, or both, or a single qualifying scar affects both the anterior portion and the posterior portion of the trunk, that a separate evaluation shall be assigned for each affected extremity based on the total area of the qualifying scars that affect that extremity, a separate evaluation shall be assigned based on the total area of the qualifying scars that affect the anterior portion of the trunk, and a separate evaluation shall be assigned based on the total area of the qualifying scars that affect the posterior portion of the trunk.  The midaxillary line on each side separates the anterior and posterior portions of the trunk.  Separate evaluations shall be combined under § 4.25.  Qualifying scars are scars that are nonlinear, superficial, and are not located on the head, face, or neck.

Diagnostic Code 5225 applies to ankylosis of the index finger.  For both the major and minor index finger, a 10 percent evaluation is warranted for unfavorable and favorable ankylosis of the index finger.  The Diagnostic Code also notes to consider whether evaluation as amputation is warranted and whether an additional evaluation is warranted for resulting limitation of motion of other digits or interference with overall function of the hand.

Diagnostic Code 5229 applies to limitation of motion of the index or long finger.  For both the major and minor index finger, a 0 percent evaluation is warranted for limitation of motion with a gap of less than one inch (2.5 cm) between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, and; extension is limited by no more than 30 degrees.  For both the major and minor index finger, a 10 percent evaluation is warranted for limitation of motion with a gap of one inch (2.5 cm) or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, or; with extension limited by more than 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5229 (2013).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 1507 (West 2002); 38 C.F.R. § 3.102 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2013) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record that would lead to the conclusion that the current evidence of record is not adequate for rating purposes.

The Veteran's VA treatment records show treatment for left finger pain.  In April 2008, the Veteran complained of pain to his left index finger and was afforded an x-ray examination, which was negative for fracture or dislocation.  The x-ray showed a "tiny sliver of bone at volar aspect of base of the middle phalanx of index finger."  The examiner noted that this may have been related to an old trauma.  No articular erosion or joint space narrowing was noted.  In June 2008, the Veteran reported that he injured his finger in the 1980s when his finger was slammed in a door.  The Veteran reported that he had chronic post-traumatic pain and stiffness of the left index finger, and he was afforded occupational therapy.  In March 2009, the Veteran was afforded an x-ray of his left index finger when he reported that his finger was "locking up."  The x-ray showed "no fracture, dislocation or bone erosion," normal joint spaces, "no appreciable swelling," "no periarticular calcifications," and "no evidence of arthritis."  In March 2010, the Veteran was afforded an x-ray of his left index finger, which showed resolving paronychia and an old volar plate injury.  In February 2012, the Veteran asked to have his left index finger checked because he had slammed it into a hatch 22 years prior.  The examiner noted a dry scaly patch and a scar that was hypopigmented.

The Veteran was afforded a VA finger examination in November 2007.  The examiner reviewed the Veteran's claims file, recited the Veteran's reported medical history, and performed a physical examination.  The examiner noted a scar at the base of the nail bed on the left index finger that was midline, went ulnarly and measured approximately 1 cm in length by 0.5 cm deep.  The examiner noted that the most ulnar 0.5 cm of the scar was hypopigmented and slightly raised.  The examiner noted that it was nontender, there was no adherence to underlying tissue, atrophy, ulceration or breakdown of skin, depression of the surface, underlying soft tissue damage, inflammation, edema or keloid formation, induration or inflexibility near the scar, or pain or limitation of motion due to the scar.  The examiner noted that the range of motion was completely full and equal to the contralateral side without painful limitation.  The examiner noted that there were no other abnormalities and that the scar was completely nontender with active, passive, and repetitive motions.  The examiner noted that sensation was fully intact along the radial and ulnar aspects of the digit, and the Veteran's extensor mechanism was completely intact with good strength and dexterity.  X-rays showed no fractures, no dislocations and no bony abnormalities.  The examiner noted there was no additional functional impairment due to pain, weakness, fatigability, incoordination, or flare-up, and no incapacitating episodes or radiation of pain, and no neurologic findings or effect on the usual occupation or daily activities.  

At the Veteran's September 2009 hearing, the Veteran reported that he had trouble getting a full grip on items such as a glass of water because his finger was painful.  The Veteran noted that the scar itself was not painful but that it had never healed.  The Veteran noted that the skin sometimes came off of the scar.  The Veteran also noted that sometimes it was painful to bend his finger because it was sore, and that there was occasionally weakness of the index finger that he felt was the result of his laceration injury.  

The Veteran was afforded another VA hand and finger examination in April 2013.  The examiner reviewed the claims file, recited the Veteran's reported history, and performed a physical examination.  The Veteran reported no flare-ups impacting the function of his hand.  The examiner noted that there was no limitation of motion or evidence of painful motion for any fingers or thumbs.  The Veteran was able to perform repetitive-use testing with 3 repetitions without any additional limitation of motion.  Additionally, there was no gap between the thumb pad and fingers post-testing, or limitation of extension for the index finger.  The examiner noted that there was no functional loss or functional impairment of any of the fingers or thumbs, including following repetitive-use testing.  The examiner noted that the Veteran had tenderness or pain to palpitation for joints or soft tissue of the left hand.  The Veteran's hand grip strength was normal on both sides.  The examiner noted that the Veteran did not have ankylosis of the thumb or fingers.  The examiner noted that the Veteran had a related scar that was painful and/or unstable.  The examiner noted that the condition did not impact the Veteran's ability to work.

The Veteran was also afforded a VA scar examination in April 2013.  The examiner reviewed the Veteran's claims file, recited the Veteran's reported history, and performed a physical examination.  As relevant to this appeal, the examiner noted a scar on the distal tip of the left index finger that was painful on use and with palpation.  The examiner noted that the scar was stable.  The examiner noted that the scar was hypopigmented, and measured 1 cm by 0.75 cm, and was oval in shape.  The examiner noted that the scar was superficial and non-linear.  The examiner gave an approximate total area of 0.75 square centimeters.  The examiner noted that there were no material functional disabilities as a direct consequence of the left index finger laceration and resulting painful scar.  The examiner noted that the Veteran was able to push, pull and grasp items during the examination.  The examiner also noted that the distal end of the finger, underneath the inferior and lateral aspect of the nail, was tender when compressed, but would not interfere with work.    

In light of the foregoing, the evidence of record establishes that the Veteran's service-connected residuals of laceration of the left index finger do not warrant a compensable evaluation.  The disability has been consistently manifested by a superficial, non-linear scar with a total area of approximately 0.75 square centimeters that was painful on use and with palpation.  There was no limitation of range of motion, nor was there any other functional impairment caused by the laceration residuals.  It is again noted that a 10 percent rating due to a painful scar is already in effect.

The Veteran's residuals of laceration of the left index finger are evaluated under Diagnostic Code 7805.  As noted above, Diagnostic Code 7805 provides that any disabling effects not considered under diagnostic codes 7800-04 shall be evaluated under an appropriate diagnostic code.  At the September 2011 hearing, the Veteran reported symptoms such as weakness and limitation of range of motion.  He is competent to report such symptoms.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994).  However, aside from his lay assertions and treatment notes indicating his complaints of pain, stiffness, and on one occasion, "locking" of the left index finger, the objective medical evidence weighs against the Veteran's claim .  The Veteran was afforded two VA examinations, neither of which noted any limitation of range of motion, weakness, or any other functional impairment.  Indeed, while he may be competent to report symptoms of pain, he not deemed competent to identify a specific level of disability of his disability according to the appropriate diagnostic code.  Such competent evidence concerning the nature and extent of the Veteran's service-connected finger disability has been provided by VA medical professionals who have examined him.  The medical findings directly address the criteria under which this disability is evaluated.  The Board finds these records to be the only competent and probative evidence of record, and therefore is accorded greater weight than the Veteran's subjective complaints of increased symptomatology.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).  

Further, as pain is already evaluated under Diagnostic Code 7804, a higher evaluation under Diagnostic Code 7805 is not warranted, as evaluation of the same symptoms under various diagnostic codes (pyramiding) is not permitted.  38 C.F.R. § 4.14 (2013); see Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  

The Board recognizes that a higher evaluation is warranted for 3 or 4 scars that are unstable or painful, or for one scar that is both unstable and painful.  See Diagnostic Code 7804.  It is also acknowledged that the Veteran reported in the September 2011 hearing that occasionally the "skin came off of the back" of the scar.  The Veteran noted that the scar would "get down to like a pink looking color and sometimes it ... turns real red."  He is again competent to make such observes.  However, the Board finds that his description of the scar as unstable is not credible as there are no other reports in any medical treatment records that would substantiate his statement made at the hearing.  The April 2013 VA examination specifically noted that the scar was stable.  The Board finds the examination report to be the only competent and probative evidence of record, and therefore it is accorded greater weight than the Veteran's subjective complaints.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).  Accordingly, a higher evaluation under Diagnostic Code 7804 is not warranted.     

Consideration has been given to assigning a staged rating; however, at no time during the period in question has the disability warranted a higher schedular rating.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Consideration has also been given as whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).

The Court has held that the threshold factor for extra-schedular consideration is a finding on part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record reflects that the manifestations of the disability are contemplated by the schedular criteria.  There is no indication from the record that the Veteran seeks regular treatment for his left index finger.  Additionally, there is no indication from the record that the Veteran's residuals of laceration of the left index finger make him unable to work.  In sum, there is no indication that the average industrial impairment from the disabilities would be in excess of the disability ratings assigned.  Accordingly, the Board has determined that referral of this case for extra-schedular consideration is not in order.  Thun, id.

Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1131 (West 2002). Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 1507 (West 2002); 38 C.F.R. § 3.102 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Veteran asserts that he has a bilateral foot disorder as a result of active service.

STRs show no treatment for a foot disorder.  In January 1982, the Veteran was afforded a separation examination.  The Veteran's feet were evaluated as clinically normal.  In the corresponding report of medical history, the Veteran specifically checked "no" in response to the question of "have you ever had or have you now" foot trouble.  

Post-service medical treatment records show that the Veteran was first treated for a foot disorder in December 2006.  The Veteran reported painful calluses and thickened toenails and was referred to podiatry.  In April 2007, the Veteran was diagnosed with onychomycosis and was scheduled for a matrixectomy in order to reduce his toenails.  The Veteran was treated regularly from 2010 through 2013 for feet problems and was diagnosed with onychomycosis, multiple porokeratosis, hyperkeratosis, and pes planus.

At the September 2011 hearing, the Veteran reported that he was flatfooted.  The Veteran reported that he did not have flat feet when he went into service, and that nothing was noted regarding flat feet upon his separation from service.  The Veteran reported that he was first told that he had flat feet in either late 2009 or early 2010.  However, the Veteran reported that he had problems with his feet in the past.  He reported that his feet were sore from the shoes that he wore in the military, and he reported that he kept going to the doctor about his feet and the shoes when he was in the military.  The Veteran reported that he had lived with the pain for a long time, and now he has found out that his feet are flat and he has to wear inserts in order to walk comfortably.  The Veteran reported that a doctor told him that wearing his military shoes caused his flat feet.  

The Board notes that the Veteran is competent to report symptoms such as pain caused by flat feet and to report the diagnosis of a doctor.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, once evidence is determined to be competent, the Board must determine whether such evidence is credible.  Competency is a legal concept determining whether testimony may be heard and considered and credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Layno v. Brown, 6 Vet. App. 465 (1994).  

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 133 (Fed. Cir. 2006).  The Board may not ignore a veteran's testimony simply because he is an interested party and stands to gain monetary benefits.  However, personal interest may affect the credibility of the evidence.  Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).

Here, while he is deemed to be competent to testify as to his symptoms, the Veteran's testimony is not found to be credible.  There is no documentation of treatment for foot pain until 24 years after his discharge.  Additionally, the first diagnosis of pes planus was not until 28 years after his discharge.  While not outcome determinative, such a long interval of time between service separation and the earliest documentation of the disease is, of itself, a factor weighing against a finding of service connection.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Full consideration has been given to the Veteran's report of in-service treatment for foot pain, and his report of a doctor providing a nexus opinion linking his current foot disorder to his active duty service.  However, the STRs do not show any treatment for or complaints of foot pain or pes planus.  Additionally, while there are numerous post-service medical treatment records, there is no medical nexus opinion that would link the Veteran's current foot disorder to his active duty service.  Such weighs against the claim.  

The Veteran's statements in the September 2011 hearing are contradicted by VA treatment notes that show no reports of continuous symptoms of foot trouble, and no reports that the Veteran's foot pain or pes planus began during active service.  The Board finds these statements made in the course of treatment to be credible.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that, although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care); Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the veteran). 

In light of the above discussion, the Board concludes that the preponderance of the evidence is against this claim and there is no doubt to be otherwise resolved.  As such, the claim is denied.


ORDER

Entitlement to an initial compensable disability rating for residuals of laceration of the left index finger is denied.

Service connection for a bilateral foot disorder is denied.




____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


